Shulman, Judge.
Appellant was tried for and convicted of the offense of criminal attempt to commit burglary. We affirm.
In his sole enumeration of error, appellant attacks the judgment on the general grounds. From the evidence showing the commission of the crime and appellant’s *121apprehension while running from the scene of the crime shortly after the crime was reported, coupled with appellant’s complete confession, "a rational trier of fact could reasonably have found [proof of guilt beyond a reasonable doubt] that the petitioner committed [the offense of which he was convicted].” Jackson v. Virginia, — U. S. — (99 SC —, 61 LE2d 560).
Submitted May 29, 1979
Decided September 4, 1979.
J. Douglas Willix, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Assistant District Attorney, for appellee.

Judgment affirmed.


Deen, C. J.,and Carley, J., concur.